Citation Nr: 0809279	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  04-27 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to April 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1981 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in July 2006 for further development.  
The procedural history is set forth in the July 2006 remand. 


FINDING OF FACT

Bilateral shoulder disability manifested by dislocations is 
causally related to the veteran's active duty service. 


CONCLUSION OF LAW

Bilateral shoulder disability manifested by dislocations was 
incurred in the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A November 1979 report of entrance examination shows that the 
veteran denied a painful or trick shoulder; on examination, 
his upper extremities were clinically evaluated as normal.  
The claims file includes very few other service medical 
records.  One record dated in March 1981 shows that the 
veteran declined a separation examination.  

In June 1981, just two months after discharge from active 
duty, the veteran filed a claim for VA compensation based no 
bilateral shoulder dislocations.  The veteran alleged in his 
June 1981 claim that he was injured in basic training in 1979 
and that his shoulders seem to "get displaced from sockets" 
when he was lifting.  It appears that the RO attempted to 
develop the claim, but the veteran failed to report for at 
least one VA examination.  

However, in September 1981 (just five months after discharge 
from service), the veteran was admitted to a VA hospital with 
complaints of recurrent dislocations of both shoulders.  The 
veteran reported to medical personnel that he initially 
dislocated both shoulders in 1979.  Upon admission, it was 
noted that it was easy to dislocate both shoulders.  The 
veteran underwent a bankart repair and modified Magnuson-
Stack procedure of the right shoulder.  

The veteran subsequently underwent a VA medical examination 
in March 1982; at which time he gave a history of onset in 
1979.     

There are no additional post service medical records until 
December 1988.  At that time, the veteran sought treatment 
with Dr. S.E.K.  He had complaints of instability in both 
upper limbs.  He reported injuries in service; as well as 
previous surgeries on his right shoulder.    

The veteran underwent a VA examination in June 1989.  He was 
diagnosed with status post bankart repair left and right 
shoulders secondary to dislocations.  

There are no further post service medical records until 
August 2003, at which time the veteran continued to complain 
of shoulder pain.   

The veteran underwent a VA examination in August 2007.  The 
examiner reviewed the claims file and noted that the veteran 
had bankart repairment on two occasions (in 1981 and 1988).  
The examiner diagnosed bilateral recurrent shoulder 
dislocation-bankart lesions; and he opined that the 
disability was less likely than not related to service.  His 
opinion was based on the fact that there are no records of a 
shoulder injury or shoulder treatment in service.  

At this point, the Board notes that attempts over the years 
to obtain any additional service medical records have been 
unsuccessful.  The Board is thus left with an evidentiary 
record which shows that the veteran's upper extremities were 
clinically evaluated as normal at the time of his entrance 
examination in 1979.  He is therefore presumed to have been 
in sound condition as to his shoulders.  38 U.S.C.A. §§ 1111, 
1137.  Without more complete service medical records, there 
is no means to definitively prove or disprove the veteran's 
assertions regarding the initial dislocations during basic 
training in 1979 with subsequent dislocations during service.  

However, the Board finds it significant that the veteran 
filed his claim just two months after discharge.  It is also 
highly significant that the veteran's has consistently 
relayed the same history regarding the inservice dislocations 
from the time of his initial claim.  In this regard, he has 
reiterated the same story to medical personnel during the 
course of treatment over the years.  The August 2007 VA 
examiner has offered an opinion which is adverse to the 
veteran, but it appears that the basis for that opinion 
relies only on the lack of documentation of shoulder 
dislocations during service.  Unfortunately, the August 2007 
examiner did not discuss the significance of the finding on 
VA hospitalization in September 1981 that both shoulders 
dislocated easily.  The Board is not competent to assign any 
medical significance to that September 1981 finding in terms 
of whether or not it might be indicative of long-standing 
shoulder dislocation problems.  However, the September 1981 
VA medical personnel did not indicate that there were any 
findings which were inconsistent with the veteran's statement 
that the dislocations had gone on for approximately two 
years.  

After reviewing the evidence of record several times, the 
Board is left with the impression that there is a relative 
equipoise of the positive evidence and the negative evidence.  
Under such circumstances, the benefit of the doubt goes to 
the veteran.  38 U.S.C.A. § 5107(b).  Service connection is 
therefore warranted. 

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a). 


ORDER

Service connection is warranted for bilateral shoulder 
disability manifested by dislocations.  To this extent, the 
appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


